Curia.

Sufficient cause to quash this writ appears on the face of the record certified to us ; and in such case the proper course is by motion (5).

Writ of error quashed.


 [When judgment is given against several, any of them may bring a writ of error, but it must be in the names of all, for otherwise this inconvenience would ensue, that every defendant might bring a writ of error, and, by that means, delay the plaintiff from having the benefit of his judgment, though it should be affirmed once or oftener.—Arcb. Prac Com. Pl. 1 vol. p. 208, 209.—Ed.]